Exhibit Amended and Restated Bylaws of Amazon Goldsands Ltd., a Nevada corporation Adopted August 31, 2008 ARTICLE I OFFICES 1.Registered Office. The registered office of the Corporation shall be the registered office named in the Articles of Incorporation of the Corporation.The Corporation may change its registered office from time to time as the Board of Directors may designate or in the manner as provided by the Private Corporations Law of the State of Nevada. 2.Other Offices. The Corporation may also have offices at such other places both within and without the State of Nevada as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE
